ORDER DENYING REHEARING
The petition for rehearing is denied.
Petitioner urges that the court erred in summarily disposing of her claim based on her husband’s liberty interest. We stated:
Since the remedy for a violation of a liberty interest, such as Davis alleged here, is to “accord [the individual] an opportunity to refute the charge before University officials” in a proper hearing, Board of Regents v. Roth, 408 U.S. 564, 573, 92 S.Ct. 2701, 2707, 33 L.Ed.2d 548 (1972), the claim of a liberty interest violation does not survive his death.
Davis v. Oregon State University, 591 F.2d 493, at 496 (9th Cir. 1978).
Petitioner alleges that, under Oregon law, the cause of action based upon the right Davis had to a pretermination hearing *498survived his death and that the denial of that right allows for a damage remedy under 42 U.S.C. § 1983 (1976).
It is correct that a cause of action under 42 U.S.C. § 1983 (1976) survives for the benefit of the estate if the law of the forum state creates a right of survival. Robertson v. Wegmann, 436 U.S. 584, 98 S.Ct. 1991, 56 L.Ed.2d 554 (1978). Petitioner maintains that Or.Rev.Stat. §§ 30.075, 115.305 preserve all causes of action, without exception.
Even if we assume that petitioner’s interpretation of Oregon law is correct, she still must establish that her husband had a right to a pretermination hearing in order to sustain her § 1983 claim for damages. This is possible only if she establishes that a liberty or property interest was implicated by her husband’s termination. We conclude, as we did in our opinion with respect to his alleged property interest, that the university did not deprive Davis of a protectable liberty interest.
The Supreme Court in Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972), declined to find a violation of liberty interest on grounds that are applicable here:
The State in declining to rehire the respondent, did not make any charge against him that might seriously damage his standing and associations in his community. It did not base the nonrenewal of his contract on a charge, for example, that he had been guilty of dishonesty, or immorality. Had it done so, this would be a different case. For “[w]here a person’s good name, reputation, honor, or integrity is at stake because of what the government is doing to him, notice and an opportunity to be heard are essential.”
Id. at 573, 92 S.Ct. at 2707, (citing Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S.Ct. 507, 27 L.Ed.2d 515 (1971)).
Roth suggests that liberty interests are implicated when a “charge” regarding, for example, an individual’s honesty or morality has been made. Later cases indicate that a “charge” must be made publicly before a termination will infringe a liberty interest.
In Bishop v. Wood, 426 U.S. 341, 96 S.Ct. 2074, 48 L.Ed.2d 684 (1976), a policeman was terminated for reasons privately communicated to him. Even if the reasons were not well founded, the court concluded that, “[s]ince the . . . communication [of the reasons for termination] was not made public, it cannot properly form the basis for a claim that petitioner’s interest in his ‘good name, reputation, honor, or integrity’ was thereby impaired.” Id. at 348, 96 S.Ct. at 2079. Ninth Circuit decisions are in accord. E. g., Haimowitz v. University of Nevada, 579 F.2d 526, 529 (9th Cir. 1978); Stretten v. Wadsworth Veterans Hosp., 537 F.2d 361, 365 (9th Cir. 1976).
Petitioner does not allege the university made an official charge that Davis had committed the actions related, in the “secret file” reports. Nor is there any evidence in the record that it made its termination decision on the basis of the reports. Even had it relied upon the reports, which for our purposes here we may assume were false, the university did not state publicly its grounds for termination.
Thus, there was no “charge against [Davis] that might seriously damage his standing and associations in his community.” Roth, 408 U.S. at 573, 92 S.Ct. at 2707. The fact that he was unsuccessful in seeking other employment is immaterial. The embarrassment and reflection on professional competence that usually accompany a denial of tenure and subsequent termination are not sufficient to implicate a liberty interest. See id. at 574 n. 13, 575, 92 S.Ct. 2701.
Since Davis did not have a protect-able liberty interest, he did not have a cause of action based upon a right to a pretermination hearing that could survive to his wife, even under her interpretation of Oregon law. It follows that there is no basis for her § 1983 claim.